Citation Nr: 0119998	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  00-00 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel

INTRODUCTION

The veteran had active military service from November 1966 to 
July 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The veteran was afforded a personal hearing before a Hearing 
Officer at the RO in April 2000.  Thereafter, in March 2001, 
he was afforded a hearing at the RO before the undersigned 
member of the Board.  Transcripts of these hearings have been 
associated with the claims folders.


REMAND

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became law.  This liberalizing law is 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The veteran contends that his PTSD has not been adequately 
evaluated.  He asserts that his PTSD has a serious impact on 
his ability to work.  He states he is forced to miss work 
frequently as a result of his PTSD.  The veteran reports that 
he has exhausted his sick leave.  He maintains that he is 
incapable of coping with the stresses of full-time 
employment.  He asserts that he is subject to periods of 
rage, and that, during these episodes, he is capable of 
hurting himself or others.

In addition, at the hearing before the undersigned in March 
2001, the veteran reported that he received treatment earlier 
that month for complaints of chest pain and shortness of 
breath.  He indicated that he was hospitalized at the Saginaw 
VA Medical Center (VAMC) for approximately one week, but no 
problem was found with his heart.  He indicated that his 
physicians believed his problems might have been due to an 
attack of anxiety.  Records of this hospitalization have not 
been associated with the claims folder.  Therefore, the Board 
believes that further development is required to comply with 
the VCAA.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request that the veteran submit 
the names and addresses for all VA and non-VA 
medical care providers (to include Dr. E.M. Tripi) 
who have treated or evaluated him in recent years 
for PTSD.  After securing any necessary releases, 
the RO should attempt to obtain a copy of all 
indicated records, which are not already of 
record, and permanently associate them with the 
claims file.  In any event, a copy of the records 
pertaining to the veteran's VA hospitalization in 
March 2001 should be obtained and permanently 
associated with the claims folder.

2.  If the RO is unsuccessful in obtaining any 
evidence identified by the veteran, it should 
inform the veteran and his representative of this 
and request them to provide a copy of the 
outstanding evidence.

3.  The veteran should be requested to submit any 
other evidence not already of record, such as 
leave records from his place of employment, that 
he believes is supportive of his claim.  If the 
veteran requests assistance in obtaining any such 
evidence, the RO should provide any indicated 
assistance.

4.  Upon completion of the above development, 
the veteran should be provided a VA 
examination by a psychiatrist to determine 
the extent of impairment from his PTSD.  Any 
indicated studies should be performed, and 
the claims folders must be made available to 
and reviewed by the examiner.  With respect 
to each of the symptoms identified in the 
current rating criteria for evaluating mental 
disorders, the examiner should indicate 
whether such symptom is a manifestation of 
the veteran's PTSD.  The examiner should 
provide a global assessment of functioning 
score with an explanation of the significance 
of the score assigned.  In addition, the 
examiner should provide an opinion concerning 
the degree of social and industrial 
impairment from the disability, to include 
whether it renders the veteran unemployable.  
The rationale for each opinion expressed 
should also be provided.

5.  Then, the RO should review the claims folder 
and ensure that all of the foregoing development 
has been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

6.  Then, the RO should undertake any other 
development it deems to be required to comply 
with the notice and duty to assist requirements 
of the VCAA.  

7.  Then, the RO should readjudicate the claim 
based on all evidence received since the issuance 
of the May 2000 Supplemental Statement of the Case 
(SSOC).  If the benefit sought on appeal is not 
granted to the appellant's satisfaction, the 
appellant and his representative should be 
provided with an SSOC and afforded an appropriate 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion, either factual or legal, as to any 
ultimate conclusion warranted in this case.  No action is 
required of the veteran until he is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


